Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-5 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding an engine that includes a shaft portion of a camshaft positioned between a cylinder base portion and a bottom plate, wherein the shaft portion is pressed from above by the cylinder base portion when viewed from the upper side of the case opening portion, and -2-Patent Application No. 16/982,816 Reply to Non-Final Office Action of August 26, 2021wherein the bottom plate is configured to axially support the shaft portion of the camshaft, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Oguri et al. (U.S. Patent No. 4,790,273 “Oguri”) discloses an engine (11) including a crankcase body (generally (13), (14)) with a bottom plate (15) having a first crankshaft insertion hole (see Figure 1, adjacent gear (65)) and a tubular portion (upper portion of plate (15)) with a case opening portion on an opposite side to the bottom plate (see Figure 1).  Further, Oguri discloses a crankcase cover (14) including a second crankshaft insertion hole (see Figure 1, adjacent bearing (66)) and covering the case opening portion of the crankcase body (see Figure 1), a crankshaft (12) which is inserted into the first crankshaft insertion hole and the second crankshaft insertion hole (see Figure 1), and a cylinder base portion located inside the crankcase body (see Figure 1, right-most area of cylinder base portion is within the region defined by crankcase body (13), (14)).  Oguri discloses that a cylinder block (21) is located outside the crankcase body (left-most area of block is 
However, neither Oguri nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest an engine that includes a shaft portion of a camshaft positioned between a cylinder base portion and a bottom plate, wherein the shaft portion is pressed from above by the cylinder base portion when viewed from the upper side of the case opening portion, and -2-Patent Application No. 16/982,816 Reply to Non-Final Office Action of August 26, 2021wherein the bottom plate is configured to axially support the shaft portion of the camshaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747